Citation Nr: 1210508	
Decision Date: 03/21/12    Archive Date: 03/30/12

DOCKET NO.  10-03 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic stress disorder (hereinafter "PTSD"), rated 70 percent from July 15, 2005, and 100 percent from January 5, 2009.    

2.  Entitlement to an effective date earlier than July 15, 2005, for a grant of service connection for PTSD. 


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans Services


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife and son


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to November 1968. 

This case was previously before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  The case was remanded by the Board in June 2011 and is now ready for appellate review.  


FINDINGS OF FACT

1.  In a December 2011 statement, the Veteran withdrew his appeal on the issue of an increased rating for PTSD.

2.  On November 14, 1996, the Veteran's initial claim of service connection for PTSD was received.  

3.  A June 1997 rating decision, to which the Veteran was notified in that month, denied the Veteran's claim for service connection for PTSD; a timely appeal of that this decision was not perfected to the Board.  

4.  A subsequent grant of service connection for PTSD in April 2008 was based on relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim in 1997. 



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by the Veteran with respect to the issue of entitlement to an increased rating for PTSD have been met.  38 U.S.C.A. §§ 7104, 7105(d)(5) (West 2002 & Supp. 2011); 38 C.F.R. §§ 20.202, 20.204 (2011).

2.  The criteria for entitlement to an effective date of November 14, 1996, for the grant of service connection for PTSD have been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.156(c), 3.400 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R.
§§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

Duty to Notify 

The record shows that in July 2005 and December 2007 VCAA letters, the Veteran was informed of the information and evidence necessary to reopen and grant the claim for entitlement to service connection for PTSD, the original benefit sought on appeal.  The Veteran was also advised of the types of evidence VA would assist him in obtaining as well as his own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370 (2002). 

The United States Court of Appeals for Veterans Claims' (Court) decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  The notice requirements apply to all five elements of a service connection claim: 
1) Veteran status; 2) existence of a disability; (3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In this case, letters sent in March 2006 December 2007 provided the notice contemplated by Dingess.  The appellant was provided with notice of the types of evidence necessary to establish a disability rating and an effective date for any rating that may be granted, and this letter explained how VA determines disability ratings and effective dates.  As these letter were sent prior to the April 2008 rating decision that gave rise to this appeal, the requirements the Court set out in Pelegrini have been satisfied. 

The Board would additionally note that the Veteran's claim on appeal arises from his disagreement with the effective date assigned following the grant of service connection for PTSD.  The Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

In sum, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency in the course of his appeal.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  These facts notwithstanding, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S. Ct. 1696(2009)(Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34   (Fed. Cir. 2006). 

Duty to Assist 

Furthermore, the Board finds that there has been compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes service treatment records, post-service VA and private medical records, reports of VA examination, and the transcript from a November 2010 hearing before a Decision Review Officer.  The VA records requested by the Board in the June 2011 remand have also been obtained, thereby insuring compliance with the instructions therein.  Stegall v. West, 11 Vet. App. 268 (1998).   

The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent evidence has been identified by the claimant.  For the foregoing reasons, the Board therefore finds that VA has satisfied its duty to notify and the duty to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. §§ 3.159(b), 20.1102; Pelegrini, supra; Quartuccio, supra; Dingess, supra. 

Any error in the sequence of events or content of the notice is not shown to have any effect on the case or to cause injury to the claimant.  Thus, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II. Entitlement to an Increased Rating for PTSD

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204(c).  Here, the Veteran indicated in a statement received in December 2011 that he wished to withdraw his appeal with respect to the issue of entitlement to an increased rating for PTSD.  As such, there remain no allegations of errors of fact or law for appellate consideration with respect to the issue of entitlement to an increased rating for PTSD, and the appeal with respect to this issue is dismissed.

III.  Entitlement to an Earlier Effective Date for Service Connection for PTSD

The Veteran has contended that he is entitled to an earlier effective date for the grant of service connection for PTSD.  Specifically, he asserts that the award should be made effective from 1997 when he began receiving VA treatment for PTSD.  It was also essentially contended by the Veteran's wife at the November 2010 hearing that the claim for service connection should be considered to have been open since his original claim for service connection for PTSD was filed in 1995, as she testified that she was told by a VA employee that a substantive appeal would ultimately be filed on behalf of the Veteran.  

Service connection for PTSD was originally denied in a June 1997 rating decision to which the Veteran was notified later in that month.  While the Veteran submitted a notice of disagreement with respect to this decision, he did not file a substantive appeal following the May 1998 statement of the case addressing this issue.  As a general rule, a rating decision which is not timely appealed becomes final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1996).  

The Veteran subsequently advanced his service connection claim again, and the RO granted service connection for PTSD by rating decision in April 2008, effective from July 15, 2005.  The Veteran argues that an earlier effective date is warranted.  

The initial claim for service connection for PTSD was denied in 1997 on the basis, at least in part, that the Veteran had not submitted sufficiently specific information for stressor verification.  The record at the time of the May 1998 statement of the case did reflect reports from VA treatment for psychiatric problems from 1995, with an assessment of PTSD "symptoms" beginning in November 1996 and an assessment of "the presence of symptoms consistent with a diagnosis of PTSD" following a December 1996 psychological evaluation by a VA psychologist scheduled for the purpose of determining if the Veteran had PTSD.  With respect to the stressors the Veteran asserted that had resulted in PTSD, he submitted a statement received in December 1996 that a 55 gallon drum next to him was hit by machine gun fire and that he helped with the burial of two dead Vietnamese bodies.  He indicated that these incidents occurred in early 1968 (maybe April) in Nha Trang where he was assigned to the 63d Maintenance Battalion.  The service personnel records, which were associated with the claim file at the time of the original adjudication, confirmed that the Veteran served in Vietnam with the 63d Maintenance Battalion from April 1967 to April 1968.  
 
Review of the claims file reveals that the subsequent grant of serviced connection in April 2008 was based on development following receipt of a description of stressors provided by the Veteran which resulted in evidence from the U.S. Army and Joint Services Records Research Center that the RO determined provided stressor verification.  

Under 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(r), the effective date based on new and material evidence, other than service department records, received after the final disallowance of a claim is the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.156(c)(1) provides an exception to the general rule that new and material evidence must be received to reopen a finally adjudicated claim if VA receives "relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim."  However, this exception does not apply to records that could not have been obtained at the time of the finally adjudicated claim at issue from the U.S. Army and Joint Services Records Research Center if the Veteran at that time failed to provide sufficient information for VA to indentify and obtain such records.  38 C.F.R. § 3.156(c)(2). 

In this case, the grant of service connection for PTSD was, at least in part, based on receipt of service department records in the form of the information received from the U. S. Army and Joint Services Records Research Center that served as  verification of the Veteran's stressors.  In particular, confirmation was received that the Veteran's unit attached to Nha Trang was attacked by the enemy in January 1968 at a time he is shown by official service department records to have been attached to this unit.   

The facts of this case are analogous to those at issue in Mayhue v. Shinseki, 24 Vet. App. 273 (2011).  In Mayhue, 24 Vet. App. at 280-82, the Court recognized that 
§ 3.156(c)(2) cannot be used to deny an earlier effective date in a newly acquired service records case where the information ultimately used to verify a purported stressor was available to VA at the time the claim was previously denied.  The Court observed that it was VA's failure to use the information that it always had available, and not any inaction on the part of the Veteran, that prevented the Agency from corroborating the purported stressor at an earlier date.  Id.   

In the present case, it is undisputed that at the time the Veteran's claim was previously denied for lack of a verifiable, in-service stressor, VA had before it the appellant's dates of service in Viet Nam, his unit information, and the location of the Veteran's unit and year (and possible month) in which the reported stressor occurred.  Further, the record at that time included VA outpatient treatment reports reflecting PTSD.  As such and in light of Mayhue, the Board finds that an earlier effective date for service connection for PTSD is appropriate effective from date of receipt of the original claim, November 14, 1996, because the information utilized to verify the Veteran's stressors was of record at the time of the original denial of service connection.  An earlier effective date is not warranted as there is no evidence of a claim of service connection for PTSD prior to that date.  The fact that the Veteran may have sought treatment for PTSD prior to November 14, 1996, does not constitute a claim in this case. 



ORDER

The claim for entitlement to an increased rating for PTSD is dismissed.

Entitlement to an effective date of November 14, 1996, for service connection for PTSD is granted.  The appeal is granted to this extent, subject to laws and regulations governing payment of VA monetary benefits.   



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


